The offense is theft, a misdemeanor; punishment fixed at confinement in the county jail for a period of thirty days.
The prosecution is founded upon an information, but no complaint is found. The complaint is essential; it is jurisdictional. The prosecution cannot proceed without it. Code of Crim. Proc., Art. 479; Diltz v. State, 56 Tex. Crim. 127; Vernon's Tex.Crim. Stat., Vol. 2, p. 236, note 3.
The judgment of conviction is reversed and the prosecution ordered dismissed.
Dismissed.
                          ON REHEARING.                          May 20, 1923.